Citation Nr: 1615073	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  07-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for right heel spur.  

7.  Entitlement to an initial compensable rating for chronic sinusitis.  

8.  Entitlement to an initial rating in excess of 10 percent for acid reflux disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2005, August 2013, and September 2014.

The Veteran initially requested a hearing at the RO in his December 2006 VA Form 9, but subsequently withdrew that request.  

The claim for service connection for a left foot disorder was remanded by the  Board in October 2010, February 2013 and June 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim in June 2005 seeking service connection for residuals of injury to left lower extremity, to include contusion of dorsum of left foot, abrasion of left calf, and left ankle injury.  The Board notes that the assertions regarding a left calf abrasion and left ankle injury are not the subject of this appeal as service-connection for a left ankle disorder has been established and the Board declined to reopen a previously denied claim for a left calf abrasion in June 2015.  

In his December 2006 VA Form 9, the Veteran reported that he felt he suffered from permanent residuals that are a result of a March 1968 in-service injury to his left lower extremity.  He reported that he had had to receive shots of cortisone in his left foot because of severe pain and that he was unable to walk at times and could not bear weight on his left foot due to excruciating pain.  The Veteran reported that his service treatment records show treatment in March 1968 for an injury to the left lower extremity that resulted when a hydraulic jack fell and hit the left calf and the dorsum of the left foot, which resulted in a bruise on the dorsum of the left foot.  The Veteran contended that a joint itself is usually never as strong as it was before an injury and that as the years go by, the residuals he has from this injury worsen with pain, swelling, and the inability to bear weight without pain.  In a statement received in November 2010, the Veteran reported that he constantly has swelling across the top of his left foot.  

The Board remanded the claim in June 2015 in pertinent part to schedule the Veteran for a more complete VA examination of his left foot.  The Board also  noted that there did not appear to be an opinion of record concerning the Veteran's left foot degenerative changes.  

The Veteran underwent a VA foot conditions Disability Benefits Questionnaire (DBQ) in October 2015, at which time he was diagnosed with left foot pes planus and left foot plantar fasciitis.  The examiner indicated that x-rays were negative.  As the October 2015 VA examiner also failed to address x-ray evidence of some mild arthritic narrowing at the first metatarsophalangeal (MTP) joint of the left foot in April 2011 and of left foot degenerative changes at the first MTP joint and minimal spurring at the first interphalangeal joint in November 2012, the claim must be remanded in order to obtain an addendum opinion from the October 2015 VA examiner.  

The August 2013 rating decision denied service connection for headaches 
and right heel spur and granted service connection for chronic sinusitis with a noncompensable evaluation effective February 22, 2012.  The September 2014 rating decision confirmed and continued the previous denial of service connection for right heel spur; denied service connection for disorders of the left hip, low back, and neck; and granted service connection for acid reflux disease, assigning an initial 10 percent rating effective June 23, 2014.  The Veteran filed a timely notice of disagreement (NOD) to each rating decision in October 2013 and October 2014, respectively.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing these claims.  The Court has held that where a NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who conducted the October 2015 VA foot conditions DBQ as to whether it is at least as likely as not (50 percent or greater probability) that the x-ray evidence   of some mild arthritic narrowing at the first MTP joint of the left foot in April 2011 and of left foot degenerative changes at the first MTP joint and minimal spurring at the first interphalangeal joint in November 2012, arose during active service or are otherwise etiologically related to active service, to specifically include the March 1968 in-service left lower extremity injury.  

If the requested physician is not available, a qualified substitute may be used.  The physician must set forth a rationale for any conclusion in a legible report.  The Veteran may be re-examined, if necessary.


2.  Readjudicate the claim for service connection 
for a left foot disorder.  If the benefit sought on   appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

3.  Send the Veteran a statement of the case with respect to the issues of entitlement to service connection for right heel spur, headaches, left hip disorder, low back disorder, and neck disorder; and entitlement to increased initial ratings for chronic sinusitis and acid reflux disease, so that he may perfect an appeal of these issues, if he so desires, by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




